Exhibit 10.1

AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

This AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”) is entered
into as of September 23, 2019 by and between Playa Resorts Management, LLC, a
Delaware limited liability company with an address at 3950 University Drive,
Suite 301, Fairfax, Virginia 22030 (“Playa Resorts”), and Ryan Hymel
(“Executive”).

WHEREAS, the Executive and Playa Resorts have previously entered into an
Executive Employment Agreement dated December 28, 2018 (the “Employment
Agreement”); and

WHEREAS, the Executive and Playa Resorts now desire to make an amendment to the
Employment Agreement to change the amount of potential severance payments under
the Employment Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties agree as
follows:

The reference to “one and one-half (1.5) times Executive’s Base Salary” in
Section 6(g)(i) of the Employment Agreement shall be replaced with “two (2.0)
times Executive’s Base Salary.”

Except as provided in this Amendment, the Employment Agreement will remain in
full force and effect.

[Signatures on the following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and Playa Resorts have executed this Amendment on
the 23rd day of September, 2019.

 

EXECUTIVE

        

PLAYA RESORTS MANAGEMENT, LLC

/s/ Ryan Hymel

     

By:

  

/s/ Bruce D. Wardinski

 

        

 

Ryan Hymel

        

     Bruce D. Wardinski

        

     Its Authorized Representative